00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant has canceled claim 21 in a preliminary amendment. Currently, claims 1-20 are pending. Examiner refers to the action below.

Claim Interpretation
3.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.          	Claim limitations "a feature vector acquiring module....," "an intermediate clustering result acquiring module....," "a fusion clustering result acquiring module....," "an article feature vector extracting unit....," "a fusion feature vector acquiring unit......," "a feature vector converting unit....," "a high-order feature vector acquiring sub-unit....," "a first painting vector acquiring sub-unit.....," "a second painting vector acquiring sub-unit....," "a latent topic probability vector acquiring sub-unit....," "an incidence matrix establishing unit....," "an intermediate clustering result scanning unit....," "an incidence matrix element value adjusting unit....," and "a painting classifying unit....." have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module,” “unit,” or “sub-unit,” respectively, coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12-15 have been interpreted to cover the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
6.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wrigley (U.S. patent pub. 2003/0063779 A1).
Regarding claim 1: Wrigley discloses a method for generating a painting display sequence (fig. 20 and paragraphs 0246-0252, especially paragraph 0252), comprising the steps of:
acquiring painting data and user behavior data (abstract, figs. 2-6 and paragraphs 0010-0012, 0020-0030, 0069, and 0099-0105);
clustering the painting data in a predetermined group to obtain a clustering result (fig. 6, Table 1, paragraphs 0099-0105, 0125-0133, and 0142-0170); and
generating a painting display sequence according to the clustering result (fig. 20 and paragraphs 0246-0252, especially paragraph 0252).
Regarding claim 2: The method of claim 1, wherein the predetermined group comprises multiple clustering algorithms that use different principles and a fusion clustering algorithm that fuses the clustering result (Figs, 7 and 8, Table 1 and paragraphs 0142-0179).
abstract and paragraphs 0025, 0028, 0080, 0081, 0106, and 0157, the image features when analyzes lower abstraction levels (i.e. the image) to higher abstraction levels (i.e. the objects in the image). Performing on the lower abstraction level, i.e.  image portion, is read as reduced dimensions.);
inputting the feature vectors into each of the multiple clustering algorithms, and obtaining intermediate clustering results that characterize incidence relation between paintings (figs. 6-8, Table 1, paragraphs 0099-0105, 0125-0133, and 0142-0179); and
inputting the intermediate clustering results into the fusion clustering algorithm, and obtaining the clustering result (figs. 6-8, Table 1, paragraphs 0099-0105, 0125-0133, and 0142-0179).
Regarding claim 4: The method of claim 2, wherein the multiple clustering algorithms that use different principles comprise at least two of:
clustering algorithm based on classifying, clustering algorithm based on level, clustering algorithm based on density, and clustering algorithm based on model (figs. 6-8, Table 1, paragraphs 0099-0105, 0125-0133, and 0142-0179, especially see Table 1.).
Regarding claim 9: The method of claim 1, wherein the painting data comprise painting image information and painting feature information, and the painting feature information comprises at least one of the following: category, 
Regarding claim 10: See claim 1.
Regarding claim 11: See claim 2.
Regarding claim 12: See claim 3.
Regarding claim 16: See claim 1.
Regarding claim 17: See claim 2.
Regarding claim 18: See claim 3.

Allowable Subject Matter
7.		Claims 5-8, 13-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 29, 2021